           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

THELMA FORTE, individually and as
Superintendent of the Mineral Springs
School District; MINERAL SPRINGS SCHOOL
DISTRICT BOARD OF EDUCATION, a public
body corporate; WILLIAM DIXON, MIKE
ERWIN, JAMIE JACKSON, ZEMERA NEWTON,
RAY HAWKINS, SHEILA JACKSON, and
DOROTHY VAUGHN, all individually and
in their official capacities as members of the
Mineral Springs School District Board of
Education; and MINERAL SPRINGS
SCHOOL DISTRICT                                       PLAINTIFFS

v.                       No. 2:16-cv-29-DPM

JOHNNY KEY, individually and as
Commissioner of the Arkansas Department
of Education, a state agency; ARKANSAS
DEPARTMENT OF EDUCATION, a state
agency; BOARD OF EDUCATION OF
THE ARKANSAS DEPARTMENT OF
EDUCATION, a state agency; JAY BARTH,
JOE BLACK, CHARISSE DEAN, MIREYA
REITH, R. BRETT WILLIAMSON, DIANE
ZOOK, SUSAN CHAMBERS, OUIDA
NEWTON, and 0. FITZGERALD HILL, all
individually and in their official capacities;
and HEMPSTEAD COUNTY, ARKANSAS                     DEFENDANTS

                             JUDGMENT
     The third amended complaint is dismissed with prejudice.
      D.P. Marshall Jr.
      United States District Judge




-2-
